Case 7:20-cv-05815-VB Document 11 Filed 10/02/20 Page 1of1

 

) USDaT Sh
Vn :
DOCUMENT

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

weceeennnne nnn nnee X
DARRELL KING,
Plaintiff, :
v. : ORDER
CITY OF BEACON POLICE DEPARTMENT; : 20 CV 5815 (VB) cns \ ( |
and CITY OF BEACON, : (aid axed |
Defendants. : Copies vincent L. Br
oo ene x Chambers of

By Order dated September 15, 2020 (Doc. #9), the Court instructed plaintiff to notify the
Court by no later than September 21, 2020, whether he intended to file an amended complaint in
response to defendants’ September 11, 2020, motion to dismiss. The Court also ordered
plaintiffs counsel to file a notice of appearance by September 21, 2020, and directed defense
counsel to serve a copy of the September 15, 2020, order on plaintiffs counsel. Defense counsel
filed an affidavit of service on September 15, 2020, indicating service upon plaintiff's counsel by
mail,

To date, plaintiffs counsel has not filed a notice of appearance, nor has plaintiff informed
the Court whether plaintiff intends to file an amended complaint in this action or to rely on the
initial complaint. Moreover, plaintiff has not filed an opposition to the motion to dismiss, the
deadline for which was September 25, 2020. See Local Civil Rule 6.1(b).

The Court sua sponte extends plaintiff’s time to comply with the Court’s September 15,
2020 order to October 15, 2020. By no later than October 15, 2020, plaintiffs counsel shall
either: (i) inform the Court of plaintiffs intent to file an amended complaint, or (ii) oppose the
pending motion to dismiss. In addition, by no later than October 15, 2020, plaintiffs counsel
shall file a notice of appearance in this action.

If by October 15, 2020, plaintiff fails to inform the Court that he intends to file an
amended complaint, or, alternatively, fails to oppose the motion, the Court will consider the
motion unopposed and will decide the motion in due course.

Because plaintiffs counsel has not yet appeared in this action, and therefore will not
receive a notice of electronic filing of this Order, the Court will mail a copy of this Order to
plaintiffs counsel at the address listed on the removed complaint. The Court will also email a
copy of this order to plaintiffs counsel via the email address listed on her website.

Dated: October 1, 2020 ;
' White Plains, NY SO ORDERED:

ol Nr

Vincent L. Briccetti
United States District Judge

 

1

iccettt

|
|

|
|
